Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.   See MPEP § 608.01(n). Claims 11, 14, 17- 19, and 29-34 are also objected to due to their dependency on claim 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

See claim 9 “The method according to claim 7 wherein the images are selected so that at least one image is such that its relative distance to its adjacent images cause a disparity of more than one pixel, wherein step e) comprises generating a Virtual Stereo-Plenoptic system with a grid of 
Claim 9 is vague and indefinite, the applicant references “generating a Virtual Stereo-Plenoptic system with a grid of rectified images as in claim 6”, but claim 6 does not effectively teach these limitations. Claims 11, 14, 17- 19, and 29-34 are also rejected based on their dependency on claim 9.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basavaraja (EP 2 887 642 A2).
See lines 19-21 in column 1: “By using such light-field images, displacement of image parts that are not in focus can be analyzed and depth information can be extracted”

 comprising the steps of:
a) acquiring a plurality of images of the scene by means of at least one camera during a time of shot wherein the plurality of images offer at least two different views of the scene; 
See lines 28 to 34 of column 9 “[0023] In an example embodiment, the electronic device may be embodied as to include a light-field camera 208. In various example embodiments, the light-field camera 208 is capable of capturing light coming from the scene such that multiple views of the scene can be generated from a single image, and various parts of the scene can be refocused after the capture of the image.”

b) for each of the images of step a), simultaneously acquiring data about the position of the images referred to a six-axis reference system; 
See lines 30-52 in column 11” [0029] In an example embodiment, the apparatus 200 is caused to determine the shifts between the light-field images based on changes in positions of the light-field camera 208 while capturing the plurality of light-field images. In an example embodiment, the apparatus 200 is caused to determine the position of the light-field camera 208 at instants of capture of the light-field images (11-14) based on one or more positional measurements performed at instants of capturing the plurality of light-field images (11-14). In an example embodiment, a gyroscope may be used to perform the positional measurements (for example, measuring X, Y and Z positions). In some example embodiments, accelerometers may also be
used with or without gyroscope for the positions measurements of the light-field camera 208. In an example embodiment, the apparatus 200 is caused to calculate the shifts between the light-field images of the plurality of images (11-14) based on the changes in the positions of the light-field camera 208 at the instants of capture of the light-field images (11-14). In an example embodiment, a processing means may be configured to determine shifts between the images of the plurality of lightfield images (11-14).

c) selecting from the images of step b) at least two images; 
See paragraph [0031]. Specifically lines 20-24 in column 12 “the lightfield image 11 may be selected as the reference light-field image and the light-field images (12-14) may be registered with the light-field image 11 using image registration techniques known in the state of the art.”

d) rectifying the images selected on step c) thereby generating a set of rectified images; 
See all of paragraph [0066]. “At 915, the method 900 includes selecting a reference light-field image from the plurality of light-field images (11-14). For instance, light-field image 11 may be selected as the reference light-field image. At 920, the method 900 includes performing image registration of the plurality of light-field images (11-14) with the reference light-field image (11). At 925, the method 900 includes determining shifts between the images of the plurality of light-field images (11-14) based on the registration of the images of the plurality of light-field images (11-14) with the reference light-field image (11).” Image registration involves generating a set of rectified images, as defined by the applicant.

e) generating a depth map from the rectified images. See step 715 in figure 7. Additionally see lines 21-28 in column 18: “At 715, the method 700 includes generating a plurality of depth maps (d 1-d4) for the plurality of lightfield images (11-14), wherein a depth map of the plurality of depth maps (d1-d4) is generated for corresponding 25 light-field image of the plurality of light-field images (11-14). For example, the depth maps d1, d2, d3 and d4 may be generated corresponding to the light-field images 11, 12, 13 and 14, respectively.” 

Regarding claim 2, Basavaraja teaches the method according to claim 1, wherein the position of the images during the time of shot is measured from a set of positioning data acquired by means of at least one positioning device selected from the group consisting of: an accelerometer, an IMU, an AHRS, a GPS, a speedometer and a gyroscope. See all of paragraph [0029], specifically lines 41-44 of column 11: “In some example embodiments, accelerometers may also be used with or without gyroscope for the positions measurements”

Regarding claim 3, Basavaraja teaches the method according to claim 2, wherein the positioning device is rigidly attached to at least one camera 208.
See all of paragraph [0029], specifically lines 41-44 of column 11: “In some example embodiments, accelerometers may also be used with or without gyroscope for the positions measurements of the light-field camera 208.”

Regarding claim 4, Basavaraja teaches the method according to claim 1 wherein at least one camera is associated to a mobile device selected from the group consisting of an automobile, a smartphone, a tablet, a laptop and a compact camera. Figure 1 shows device 100 is associated to camera module 122. See further lines 11-20 in column 4 “The device 100 could be any of a number of types of mobile electronic devices, for example, portable digital assistants (PDAs), pagers, mobile televisions, gaming devices, cellular phones, all types of computers (for example, laptops, mobile computers or desktops), cameras, audio/video players, radios, global positioning system (GPS) devices, media players, mobile digital assistants, or any combination of the aforementioned, and other types of communications devices.

Regarding claim 6, Basavaraja teaches the method according to claim 1, Basavaraja further teaches wherein, in step c) the images are selected based on their positions in the six-axis reference system. See paragraph [0111] “[0111] In some embodiments, image processing can be used to adjust one or both of the video frames in a stereo image pair in the form video with perceived depth step 665 to provide an improved viewing experience. For example, if it is detected that the video image capture device 210 was moved vertically or was tilted between the times that the two video frames were captured, one or both of the video frames can be shifted vertically or rotated to better align the video frames. The motion tracking information 625 can be used to determine the appropriate amount of shift and rotation. In cases where shifts or rotations are applied to the video frames, it will generally be desirable to crop the video frames so that the shifted/rotated image fills the frame.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 7, 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basavaraja in view of Wanner (Wanner, Sven, and Bastian Goldluecke "Variational light field analysis for disparity estimation and super-resolution." Pattern Analysis and Machine Intelligence, IEEE Transactions on 36.3 (2014): 606-6 19.).
Regarding claim 7, Basavaraja teaches the method according to claim 6, however Basavaraja does not teach wherein the images are selected so that their relative distances to adjacent images (d) cause a disparity between adjacent images of, at most, one pixel, wherein step e) comprises generating a Virtual Synthetic Aperture Integral Imaging System as a grid of rectified images, thereby generating a set of epipolar images.

Wanner teaches the method according to claim 6, wherein the images are selected so that their relative distances to adjacent images (d) cause a disparity between adjacent images of, at most, one pixel,  In section 4.3, Wanner teaches “the performance degrades drastically when the disparities become larger than around +-1 pixels”. It would be obvious to one in light of this to have a disparity of views be less than 1 pixel.

wherein step e) comprises generating a Virtual Synthetic Aperture Integral Imaging System as a grid of rectified images. In Section 1 Wanner teaches for optimal results it is also recommended that the viewpoints form a two-dimensional rectangular grid. 

thereby generating a set of epipolar images. See Section 5.3, in particular “An idea is, therefore, to increase angular resolution and improve the disparity estimate by synthesizing intermediate views. We first synthesize novel views to increase angular resolution by a factor of 2 and 4. Fig. 16 shows resulting epipolar plane images, which can be seen to be of high quality with accurate occlusion boundaries.”

Basavaraja and Wanner are combinable because they are directed to methods of creating depth maps through use of plenoptic cameras. 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the novel paradigm for depth reconstruction in a light field taught by Wanner into the method of creating depth maps and refocusing light-field images taught by Basavaraja.
The suggestion/motivation for doing so is it would allow one to more efficiently estimate subpixel accurate depth maps for all views, which can be used for light field super-resolution.
Therefore, it would have been obvious to combine Basavaraja and Wanner by the date of filing to obtain the invention of claim 7.

Regarding claim 9, Basavaraja and Wanner teach the method according to claim 7. Wanner further teaches wherein the images are selected so that at least one image is such that its relative distance to its adjacent images cause a disparity of more than one pixel
 In section 1 Wanner teaches the sampling of viewpoints must be sufficiently dense such that disparities between neighboring views are less than around two pixels”

wherein step e) comprises generating a Virtual Stereo-Plenoptic system with a grid of rectified images as in claim 6 and at least another more distant rectified image, thereby generating a set of epipolar images. In Section 1 Wanner teaches for optimal results it is also recommended that the viewpoints form a two-dimensional rectangular grid. Additionally see section 6 on page 618 “Disparity is estimated locally using dominant directions on epipolar plane images, which are computed with the structure tensor. The local estimates can be consolidated into global disparity maps using state of- the-art convex optimization techniques.”



Regarding claim 11, Basavaraja and Wanner teach the method according to claim 9. Wanner further teaches wherein step e) further comprises calculating at least one slope of at least one epipolar line from the set of epipolar images. See the last paragraph of section 3, Wanner teaches “computing depth is essentially equivalent to computing the slope of level lines in the epipolar plane images. Of course, this is a well-known fact, which has already been used for depth reconstruction in previous works”.

 Regarding claim 14, Basavaraja and Wanner teach the method according to claim 11. Wanner further teaches wherein step e) further comprises obtaining a depth map of the scene by converting the slopes of the epipolar lines to depths.  See the last paragraph of section 3, Wanner teaches “computing depth is essentially equivalent to computing the slope of level lines in the epipolar plane images. Of course, this is a well-known fact, which has already been used for depth reconstruction in previous works”.

Regarding claim 17, and Basavaraja and Wanner teach the method according to claim 14. Basavaraja further teaches wherein in step a) at least one camera is moved during the time of shot.
See lines 45-49 in column 10 “For example, while capturing the light-field images in the burst manner, there may be shake in the light-field camera 208 due to reasons including, but not limited to, handshake or other vibrations.”

Regarding claim 18, Basavaraja and Wanner teach the method according to claim 17. Basavaraja further teaches wherein the movements of at least one camera are uncertain random movements produced by human hand tremors.
See lines 45-49 in column 10 “For example, while capturing the light-field images in the burst manner, there may be shake in the light-field camera 208 due to reasons including, but not limited to, handshake or other vibrations.”
Basavaraja and Wanner are combinable because they are directed to methods of creating depth maps through use of plenoptic cameras. 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the novel paradigm for depth reconstruction in a light field taught by Wanner into the method of creating depth maps and refocusing light-field images taught by Basavaraja.
The suggestion/motivation for doing so is it would allow one to more efficiently estimate subpixel accurate depth maps for all views, which can be used for light field super-resolution.
Therefore, it would have been obvious to combine Basavaraja and Wanner by the date of filing to obtain the invention of claim 18.

Regarding claim 19, Basavaraja and Wanner teach the method according to claim 17. Basavaraja further teaches wherein at least one camera is attached to a structure moving relative to the scene selected from the group consisting of automobile, a smartphone, a tablet, a laptop and a compact camera. See lines 11-19 in column 4: “ The device 100 could be any of a number of types of mobile electronic devices, for example, portable digital assistants (PDAs), pagers, mobile televisions, gaming devices, cellular phones, all types of computers (for example, laptops, mobile computers or desktops), cameras, audio/video players, radios, global positioning system (GPS) devices, media players, mobile digital assistants, or any combination of the aforementioned”. Further, integration of many of these devices into a vehicle is well known and considered trivial in the art.


Regarding claim 29 Basavaraja teach a device for obtaining depth information from a scene. See lines 19-21 in column 1: “By using such light-field images, displacement of image parts that are not in focus can be analyzed and depth information can be extracted” comprising at least a camera (camera 208),

at least a positioning device See all of paragraph [0029], specifically lines 41-44 of column 11: “In some example embodiments, accelerometers may also be used with or without gyroscope for the positions measurements”
and processing means configured to execute a method according to claim 14. (See processor 202)

Claim 20, 22, and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basavaraja in view of Wanner, further in view of Alam (ZESHAN ALAM MET AL: "Hybrid Light Field Imaging for Improved Spatial Resolution and Depth Range", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 15 November 2016 (2016-11-15), XP080732041,).

Regarding claim 20, Basavaraja and Wanner teach the method according to claim 1, however Basavaraja and Wanner do not teach wherein the plurality of images of step a) are acquired by at least two cameras, wherein the at least two cameras are aligned and their relative positions are known. 

Alam teaches wherein the plurality of images of step a) are acquired by at least two cameras, wherein the at least two cameras are aligned and their relative positions are known. Alam teaches a hybrid stereo imaging system that consists of a light field camera and a regular camera in order to improve the resolution. View Figure 1 additionally for the imaging system used throughout the teachings of Alam.
Modified Basavaraja (modified to include teachings of Wanner) and Alam are combinable because they are directed to methods of creating depth maps through use of plenoptic cameras. 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a stereo-camera to the light-field camera of Basavaraja to create the hybrid light-field imaging system taught in Alam.
The suggestion/motivation for doing so is that it would improve the spatial resolution and depth range of the refocused light-field images of Basavaraja.
Therefore, it would have been obvious to combine Modified Basavaraja and Alam to obtain the invention as specified in claim 20.

Regarding claim 22, Basavaraja, Wanner, and Alam teach the method according to claim 20. Alam further teaches wherein at least one of the cameras is a plenoptic camera. In section 1 Alam teaches a hybrid stereo imaging system that consists of a light field camera and a regular camera in order to improve the resolution. View Figure 1 additionally for the imaging system used throughout the teachings of Alam which contains a plenoptic camera and a regular camera.

Regarding claim 30, Basavaraja and Wanner teach the device according to claim 29, however Basavaraja and Wanner do not teach wherein the device comprises at least two cameras. Alam teaches wherein the device comprises at least two cameras.  In section 1 Alam teaches a hybrid stereo imaging system that consists of a light field camera and a regular camera in order to improve the resolution. View Figure 1 additionally for the imaging system used throughout the teachings of Alam which contains a plenoptic camera and a regular camera.

Regarding claim 31, Basavaraja, Wanner, and Alam teach the device according to claim 30. Alam further teaches wherein at least one of the cameras is a plenoptic camera. In section 1 Alam teaches a hybrid stereo imaging system that consists of a light field camera and a regular camera in order to improve the resolution. View Figure 1 additionally for the imaging system used throughout the teachings of Alam which contains a plenoptic camera and a regular camera.

Regarding claim 32, Basavaraja, Wanner, and Alam teach the device according to claim 29. Basavaraja and Alam further teach wherein the cameras are aligned and their relative positions are known. Figure 1 shows that the imaging system used throughout the teachings of Alam which contains a plenoptic camera and a regular camera are aligned. Further paragraph [0029] of Basavaraja teaches that the position of the plenoptic camera is known at the time of imaging.

Regarding claim 34, Basavaraja and Wanner teach the device according to claim 29.  wherein the device is further configured for obtaining depth information comprising the steps of:

b) for each of the images of step a), simultaneously acquiring data about the position of the images referred to a six-axis reference system; 
See lines 30-52 in column 11” [0029] In an example embodiment, the apparatus 200 is caused to determine the shifts between the light-field images based on changes in positions of the light-field camera 208 while capturing the plurality of light-field images. In an example embodiment, the apparatus 200 is caused to determine the position of the light-field camera 208 at instants of capture of the light-field images (11-14) based on one or more positional measurements performed at instants of capturing the plurality of light-field images (11-14). In an example embodiment, a gyroscope may be used to perform the positional measurements (for example, measuring X, Y and Z positions). In some example embodiments, accelerometers may also be
used with or without gyroscope for the positions measurements of the light-field camera 208. In an example embodiment, the apparatus 200 is caused to calculate the shifts between the light-field images of the plurality of images (11-14) based on the changes in the positions of the light-field camera 208 at the instants of capture of the light-field images (11-14). In an example embodiment, a processing means may be configured to determine shifts between the images of the plurality of lightfield images (11-14).

c) selecting from the images of step b) at least two images; 
See paragraph [0031]. Specifically lines 20-24 in column 12 “the lightfield image 11 may be selected as the reference light-field image and the light-field images (12-14) may be registered with the light-field image 11 using image registration techniques known in the state of the art.”

d) rectifying the images selected on step c) thereby generating a set of rectified images; 
See all of paragraph [0066]. “At 915, the method 900 includes selecting a reference light-field image from the plurality of light-field images (11-14). For instance, light-field image 11 may be selected as the reference light-field image. At 920, the method 900 includes performing image registration of the plurality of light-field images (11-14) with the reference light-field image (11). At 925, the method 900 includes determining shifts between the images of the plurality of light-field images (11-14) based on the registration of the images of the plurality of light-field images (11-14) with the reference light-field image (11).” Image registration involves generating a set of rectified images, as defined by the applicant.

e) generating a depth map from the rectified images. See step 715 in figure 7. Additionally see lines 21-28 in column 18: “At 715, the method 700 includes generating a plurality of depth maps (d 1-d4) for the plurality of lightfield images (11-14), wherein a depth map of the plurality of depth maps (d1-d4) is generated for corresponding 25 light-field image of the plurality of light-field images (11-14). For example, the depth maps d1, d2, d3 and d4 may be generated corresponding to the light-field images 11, 12, 13 and 14, respectively.” 

However Basavaraja does not teach a) acquiring a plurality of images of the scene during a time of shot wherein the plurality of images offer at least two different views of the scene from at least two cameras; 
Basavaraja teaches a) acquiring a plurality of images of the scene during a time of shot In paragraph [0029] Basavaraja teaches capturing multiple light field images

 wherein the plurality of images offer at least two different views of the scene from at least two cameras; In Figure 1 Alam teaches a hybrid stereo-plenoptic imaging system which images from both a plenoptic camera and a stereo-camera simultaneously for improving resolution in light field images 

Modified Basavaraja (modified to include teachings of Wanner) and Alam are combinable because they are directed to methods of creating depth maps through use of rectified images from plenoptic cameras. 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a stereo-camera to the light-field camera of Basavaraja to create the hybrid light-field imaging system taught in Alam. As taught in section 3 of Alam “The system has two advantages over a single light field camera: (i) The high-resolution image produced by the regular camera is used to improve the spatial resolution of each sub-aperture image extracted from the light field camera. That is, we obtain a light field with enhanced spatial resolution. (ii) The large baseline between the regular camera and the light field camera results in a wider range and more accurate depth estimation capability, compared to a single light field camera.”
Thus the suggestion/motivation for this combination is that it would improve the spatial resolution and depth range of the refocused light-field images of Basavaraja.
Therefore, it would have been obvious to combine Modified Basavaraja and Alam to obtain the invention as specified in claim 34.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basavaraja in view of Wanner, further in view of Alam, further in view of Baker (US 10,008,027 B1).
Regarding claim 33, Basavaraja and Wanner teach the device according to claim 29, however they do not teach wherein the device comprises at least a third camera and wherein one of the cameras is aligned horizontally with the plenoptic camera, and at least one of the cameras is aligned vertically with said plenoptic camera. 
Alam and Baker teach wherein the device comprises at least a third camera and wherein one of the cameras is aligned horizontally with the plenoptic camera, and at least one of the cameras is aligned vertically with said plenoptic camera.  Figure 12A of Baker shows a coplanar arrangement of cameras for improved depth information. Additionally Alam teaches a hybrid stereo imaging system that consists of a light field camera and a regular camera in order to improve the resolution. 
Modified Basavaraja and Baker are combinable because they are directed to methods of creating depth maps through use of rectified images. 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate multiple stereo cameras as in Baker to the modified Basavaraja.  
Thus the suggestion/motivation for this combination is that it would improve the spatial resolution and depth range of the refocused light-field images of Basavaraja.
Therefore, it would have been obvious to combine Modified Basavaraja and Alam to obtain the invention as specified in claim 33.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALEB TESSEMA whose telephone number is (571)272-2696.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KALEB TESSEMA/             Examiner, Art Unit 2667    

/MATTHEW C BELLA/             Supervisory Patent Examiner, Art Unit 2667